PER CURIAM.
The order denying attorney fees is reversed on the authority of Florida Farm Bureau v. Quinones, 409 So.2d 97 (Fla. 3d DCA 1982), opinion filed January 19, 1982.
The points on the cross-appeal are found to be without merit. See American Home Assurance Company v. Keller Industries, Inc., 347 So.2d 767, 771-72 (Fla. 3d DCA 1977), compare Gibson v. Walker, 380 So.2d 531 (Fla. 5th DCA 1980); Cincinnati Insurance Company v. Palmer, 297 So.2d 96 (Fla. 4th DCA 1974).
Therefore, the matter is returned to the trial court to award to the appellant those attorney’s fees previously determined as fair and just for services in the trial court and to fix and award attorney’s fees for services rendered in this court.
Affirmed in part, reversed in part and remanded with directions.